Exhibit 10.5 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and entered into
as of June 26, 2012, by and among Accelr8 Technology Corporation, a Colorado
corporation (the "Company"), and Abeja Ventures, LLC, a Delaware limited
liability company (the "Purchaser").

 

RECITALS

 

WHEREAS, the Company and the Purchaser are parties to a Securities Purchase
Agreement, dated as of April 20, 2012 (the "Purchase Agreement'), pursuant to
which the Purchaser is purchasing 14,000,000 shares of common stock, no par
value per share ("Common Stock"), of the Company; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties desire to enter into this Agreement in order to grant certain
registration rights to the Purchaser as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser,
intending to be legally bound, hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings assigned to such terms
in the Purchase Agreement. For all purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

"Commission" means the United States Securities and Exchange Commission.

 

"Effective Date" means the date that the Registration Statement is first
declared effective by the Commission.

 

"Effectiveness Date" means the earlier of (a) the 90th day following the Request
Date, and (b) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments.

 

"Effectiveness Period" means the period from the Effective Date until the
Termination Date.

 

"Filing Date" means the 30th day following the Request Date; provided, however,
that this date may be tolled for as long as any Holder of Registrable Securities
whose Registrable Securities are to be included in the registration statement
has failed to provide the Company with reasonably and customarily requested
information.

 

"Holder" means a holder from time to time of Registrable Securities.

 

"Necessary Holders" means, at any time of determination, any combination of
Holders then holding a majority of the outstanding Registrable Securities that
were originally purchased pursuant to the Purchase Agreement.

 

"Original Purchaser" means with respect to the Securities held by any Holder,
the Purchaser (which may be the Holder) which purchased the Shares held by such
Holder from the Company on the Closing Date.

 

 

-1-

 

 

 



 
 

 

 

"Prospectus" means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated by the Commission under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

"Registrable Securities" means (i) the Securities, (ii) all shares of Common
Stock held or beneficially owned by Thomas V. Geimer as of the date hereof
(including shares of Common Stock underlying the Accelr8 Technology Corporation
Deferred Compensation Plan Trust Agreement dated May 15, 1996), (iii) all shares
of Common Stock (including shares of Common Stock issuable pursuant to warrants)
that were not sold pursuant to the Purchase Agreement but that have attendant
registration rights as of the date of the Purchase Agreement and for which
disclosure has been publicly made in the Company's filings with the Commission,
and (iii) any shares of Common Stock or other securities issued upon any stock
split or similar event in respect of, or as a dividend or other distribution
upon, any of the foregoing Securities, until such time as such securities (1)
have been sold to the public pursuant to a registration statement or other means
such that they are no longer "restricted securities" under the Securities Act,
or (2) have become Rule 415 Cutback Securities.

 

"Registration Statement" means the registration statement required to be filed
hereunder in accordance with Section 2(a), including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus (including pre-and post-effective amendments), all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 

"Request Date" means the date one or more Holders holding in the aggregate not
less than 25% of all Registrable Securities requests the Company in writing to
register any of its Registrable Securities pursuant to this Agreement; provided
that such Holders may make a demand for such registration under this Agreement
more than three times.

 

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Special Counsel" means such attorney or law firm as shall be designated by one
or more Holders holding no less than a majority of the outstanding Registrable
Securities. If no Special Counsel is designated, then the obligations of the
Company associated with Special Counsel shall not apply.

 

"Termination Date" means the earlier to occur of (I) the date which is five
years after the date that the Registration Statement is declared effective by
the Commission, and (ii) the date when all Registrable Securities which are (or
pursuant to Section 2(a) may be) covered by the Registration Statement have been
sold or may be sold by all Holders without volume or manner of sale limitations
pursuant to Rule 144, as determined by the counsel to the Company; provided that
if requested by the Company's transfer agent, such determination shall be made,
at the Company's expense, pursuant to a written opinion letter to such effect,
addressed and acceptable to such transfer agent.

 

-2-

 

 

 

 

 
 



 

2. Registration.

 

(a) Filing of Registration Statement. On or prior to the Filing Date, the
Company shall prepare and file with the Commission a registration statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register the Registrable
Securities on Form S-3 for resale, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise agreed by the Holders) the "Plan of Distribution" attached hereto as
Appendix A. The Company shall cause the Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, not
later than the Effectiveness Date, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
Termination Date. The Company shall not be obligated to enter into any
underwriting agreement for the sale of any of the Registrable Securities.

 

(b) Cutback Securities. Notwithstanding the provisions of this Section 2, if (i)
after the Effective Date, the Registration Statement ceases to be effective and
available to the Holders as to all of the Registrable Securities (whether upon
the delivery of a notice pursuant to Section 6(d) or otherwise) at any time
prior to the Termination Date without becoming available to the Holders as to
all of the Registrable Securities within 20 Trading Days pursuant to the
delivery of an Advice, or (ii) at the time of effectiveness of the Registration
Statement, such Registration Statement is not available to the Holders as to all
of the Registrable Securities; in either case, caused by the assertion by the
Commission that the number of shares proposed to be registered under the
Registration Statement constitutes an offering by or on behalf of the Company
not at a fixed price, the Company shall use its best efforts to register the
maximum number of shares permissible by the Commission to retain the status of
the offering as a secondary offering under Rule 415. In reducing the number of
shares to be registered under the Registration Statement, the Company shall omit
Registrable Securities (such omitted Registrable Securities, the "Rule 415
Cutback Securities") pro rata per Holder based on the number of Shares held by
the respective Holders. Except as provided in the sentence next preceding, the
Company shall not be liable to any Holder for any damages in respect of its
failure to register Rule 415 Cutback Securities for resale under the Securities
Act or any state securities or "blue sky" laws.

 

(c) Registration Statement Questionnaire. In connection with a registration
request made by a Holder pursuant to Section 2(a) and from time to time
thereafter, the Company may require a selling Holder to furnish to the Company a
Registration Statement Questionnaire in form and substance reasonably acceptable
to the Company based on information required by the Commission. Each Holder
shall furnish the information required in a Registration Statement Questionnaire
within five Trading Days of the Company's request.

 

(d) Piggy-Back Registrations. If at any time prior to the Termination Date an
effective Registration Statement is not available for the resale of all
Registrable Securities, and the Company determines to prepare and file with the
Commission a registration statement under the Securities Act relating to an
offering for its own account or the account of others of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within 15 days after the date of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of the Registrable Securities such Holder
requests to be registered, subject to customary underwriter cutbacks applicable
to all holders of registration rights.

 

-3-

 

 

 

 

 
 



 

3. Registration Procedures. In connection with the Company's registration
obligations hereunder, the Company shall:

 

(a) Holder Review. Not less than two Trading Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto (other than a supplement which attaches a previously filed SEC Report),
the Company shall furnish to the Holders and the Special Counsel (if any has
been designated) copies of all such documents proposed to be filed, which
documents will be subject to the review of such Holders and such Special
Counsel. The Company shall not file the Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities or the Special Counsel shall reasonably
object in good faith.

 

(b) Filing; Compliance. (i) Prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably practicable, and in any event within 15 days,
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement (except, with respect to
any Holder who does not waive this parenthetical, to the extent such
correspondence would disclose material non-public information to a Holder); and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented. Notwithstanding the foregoing, the Company shall not be in breach
of its obligations under this Section in the event the delay or inability in
filing with the Commission is due to the failure of any Holder of Registrable
Securities whose Registrable Securities are to be included in a filing to
respond or provide information that is requested in a reasonable and customary
fashion.

 

(c) Notices. Notify the Holders of Registrable Securities to be sold and the
Special Counsel as promptly as reasonably possible (and, in the case of clause
(i)(A) next below, not less than three Trading Days prior to such filing) and
(if requested by any such Person) confirm such notice in writing no later than
two Trading Days following the day (i)(A) when a Prospectus or any Prospectus
supplement (other than a supplement which attaches a previously filed SEC
Report) or post-effective amendment to the Registration Statement is proposed to
be filed; (B) when the Commission notifies the Company whether there will be a
"review" of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders, except, with respect to any Holder who does not waive this
parenthetical, to the extent such correspondence would disclose material
nonpublic information); and (C) with respect to the Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Governmental Authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or Prospectus or for additional information; (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

-4-

 

 

 



 
 

 

 

(d) Stop Orders. Use its reasonable best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal as promptly as reasonably practicable of, (i)
any order suspending the effectiveness of the Registration Statement, or (ii)
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction.

 

(e) Copy of Registration Statement. Furnish to each Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.

 

(f) Copies of Prospectus. Promptly deliver to each Holder, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, except after the giving
of any notice pursuant to Section 1(c) to discontinue disposition of Registrable
Securities pursuant to the Registration Statement.

 

(g) Blue Sky Laws. Prior to any public offering of Registrable Securities, use
its commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of all
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

(h) Share Certificates. Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request
in writing a reasonable period of time prior to any sale of Registrable
Securities.

 

-5-

 

 

 

 

 
 



 

(i) Updates. Upon the occurrence of any event contemplated by Section 1(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(j) Commission Rules. Comply in all material respects with all applicable rules
and regulations of the Commission.

 

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include (i) all registration and filing fees (including fees and expenses (A)
with respect to filings required to be made with any Trading Market, and (B) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the applicable Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) reasonable fees and disbursements of counsel for the Company and
lip to $5,000 of the fees and disbursements of Special Counsel (but only if a
Special Counsel is designated), (v) Securities Act liability insurance, if the
Company so desires such insurance, and (vi) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required under this Agreement or the Purchase Agreement.
In no event shall the Company be responsible for any broker or similar
commissions, or, except to the extent provided for in the preceding sentence,
any legal fees or other costs of the Holders.

 

5. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, employees, and investment advisors of each Holder,
each Person who controls (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) any Holder, and the officers, directors,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Appendix A for this purpose) or (2) in the case of an occurrence of an
event of the type specified in Section l(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of the Advice contemplated by Section 6(d). The Company shall
notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.

 

-6-

 

 

 

 

 
 



 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its officers, directors, agents and
employees, each Person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) the Company, and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon (x) such Holder's failure
to comply with the prospectus delivery requirements of the Securities Act, or
(y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent, that
(I) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that each
Holder has approved Appendix A for this purpose), such Prospectus or such form
of Prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section l(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated by Section 6(d);
provided, however, that in no event shall the liability of any Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c) Conduct of Indemnification Proceedings.

 

(i) Notice. If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an "Indemnified Party"), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
"Indemnifying Party") in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with the defense thereof; provided that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

(ii) Separate Counsel. An Indemnified Party shall have the right to employ
separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties, unless (I) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of one
separate counsel shall be at the expense of the Indemnifying Party).

 

-7-

 

 

 

 

 
 



 

(iii) Settlement. The Indemnifying Party shall not be liable for any settlement
of any such Proceeding effected without its written consent, which consent shall
not be unreasonably withheld. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

(iv) Fees and Expenses. All reasonable fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

 

(k) Contribution.

 

(i) Relative Fault. If a claim for indemnification under Section 5(a) or Section
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact required to be stated or necessary to
make the statements not misleading, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 were available to
such party in accordance with its terms. The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 1(k) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding paragraph.

 

(ii) Limitations. Notwithstanding the provisions of this Section (k). no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by such Holder from the sale of
the Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Holder.

 

-8-

 

 

 

 

 
 



 

(iii) Non-Exclusive. The indemnity and contribution agreements contained in this
Section (k) are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties.

 

6. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by any Holder of any of
its respective obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate. Notwithstanding the foregoing, the Holders
shall have no right to take any action to restrain, enjoin or otherwise delay
any registration statement filed by or proposed to be filed by the Company as a
result of any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

 

(b) No Piggyback on Registrations. The Company represents and warrants to, and
agrees with, the Holders that (i) neither the Company nor any of its security
holders may include securities of the Company in the Registration Statement,
other than the Registrable Securities, and the Company shall not after the date
hereof enter into any agreement providing any such right to any of its security
holders without the written consent of the Necessary Holders, and (ii) except as
disclosed in or attached to the Company's filings with the Commission, the
Company has not previously entered into any agreement granting any registration
rights with respect to any of its securities to any Person which have not been
fully satisfied.

 

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section l (c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
Section 6(d).

 

(e) Regulation M. Each Holder agrees not to take any action with respect to any
distribution deemed to be made pursuant to any Registration Statement which
would constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

 

-9-

 

 

 

 

 
 



 

(f) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Necessary Holders (provided, however, that any such amendment
that adversely affects any Holder or class of Holders in a manner that does not
apply uniformly to all Holders, Shares, or Registrable Securities, as
applicable, shall require the written consent of such adversely affected Holders
or class) or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought; provided, however, that a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of certain Holders or Registrable Securities and that does not
directly or indirectly affect the rights of other Holders or Registrable
Securities must be given by all Holders or all Holders of such Registrable
Securities, as the case may be, to which such waiver or consent relates; and,
provided, further, that the provisions of the proviso next preceding may be
amended, modified, or supplemented only with the consent of all Holders. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
via email at the email address specified pursuant to this Section 6(g) prior to
6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or via email at the email address specified
pursuant to this Section 6(g) on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service for overnight delivery to the street address specified pursuant to this
Section 6(g), or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 



If to the Company: Accelr8 Technology Corporation   7000 North Broadway,
Building 3-307   Denver, Colorado 80221   Facsimile: (303) 863-1218     with a
copy to (which copy shall not constitute notice to the Company):       Schlueter
& Associates, P.C.   1050 17th Street, Suite 1750   Denver, Colorado 80265  
Attn: Henry Schlueter, Esq. and David Stefanski, Esq.   Facsimile: (303)
296-8880     If to a Holder: To the address of such Holder as it appears in the
stock transfer books of the Company;    

 

 

or such other facsimile number or email or street address as may be designated
in writing hereafter, in the same manner, by such Person.

 

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder except (I) with the prior written consent of each
Holder, (2) to its successors. Each Holder may assign their respective rights
hereunder in the manner and to the Persons permitted under the Purchase
Agreement.

 

-10-

 

 

 

 

 
 



 

(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement, it
being understood that the parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile or electronic transmission,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or electronic signature page were an original
thereof.

 

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Arizona, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) may be
commenced, and to the extent permitted by applicable law shall be commenced
exclusively, in the state and federal courts sitting in Maricopa County,
Arizona. Each party hereto hereby irrevocably submits to the jurisdiction of the
Maricopa County, Arizona courts for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such Maricopa County, Arizona court, or that such Proceeding has been
commenced in an improper or inconvenient forum. To the extent permitted by
applicable law, each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such patty at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. If any party shall commence a Proceeding to enforce any provisions of
this Agreement, then the prevailing party in such Proceeding shall be reimbursed
by the other party for its attorney's fees and other costs and expenses actually
incurred with the investigation, preparation and prosecution of such Proceeding.

 

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(m) Construction. The rules of construction set forth in Section 1.2 of the
Purchase Agreement shall apply to this Agreement.

 

 

-11-

 

 

 

 

 
 



 

(n) End of Effectiveness Period. At the end of the Effectiveness Period the
Holders shall discontinue sales of Shares pursuant to such Registration
Statement upon receipt of notice from the Company of its intention to remove
from registration the shares covered by such Registration Statement which remain
unsold.

 

(o) Independent Nature of Holders' Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders constitute a
"group" or are in any way acting in concert with respect to such obligations or
the transactions contemplated by this Agreement. Each Holder shall be entitled
to protect and enforce its rights, including the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOR COMPANY FOLLOWS]

 

 

-12-

 

 

 

 

 
 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 



 

Accelr8 Technology Corporation, a Colorado corporation



      By: /s/ Thomas V. Geimer   Thomas V. Geimer   Chief Executive Officer

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOR HOLDER FOLLOWS]

 

 

 

 

 

 

 

 

 
 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 



  Abeja Ventures, LLC, a Delaware limited liability company       By: /s/
Lawrence Mehren   Lawrence Mehren   Manager



 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[END OF SIGNATURE PAGES]

 

 

 

 

 

 
 



 

 

APPENDIX A

 

Plan of Distribution

 

The selling stockholder may, from time to time, sell any or all of its shares of
common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholder may use anyone or more of the
following methods when selling shares:

 

$ordinary brokerage transactions and transactions In which the broker-dealer
solicits purchasers;

 

$block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

$purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

$exchange distribution in accordance with the rules of the applicable exchange;

 

$privately negotiated transactions;

 

$short sales;

 

$through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

$broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

$a combination of any such methods of sale; and

 

$any other method permitted pursuant to applicable law.

 

The selling stockholder may also sell shares under Rule 144 under the Securities
Act, if available, rather than under this prospectus.

 

The selling stockholder may also engage in short sales against the box, puts and
calls and other transactions in our securities or derivatives of our securities
and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling stockholder may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholder does not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by the
selling stockholder. The selling stockholder may agree to indemnify any agent,
dealer or broker-dealer that participates in transactions involving sales of the
shares if liabilities are imposed on that person under the Securities Act.

 

 

 

 

 

 

 
 



 

In connection with the sale of our common stock or interests therein, the
selling stockholder may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholder may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholder may also enter into option or other transactions with broker-dealers
or other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The selling stockholder may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholder to include the pledgee, transferee or other
successors in interest as selling stockholder under this prospectus.

 

The selling stockholder also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholder to include the pledgee, transferee or other successors in
interest as selling stockholder under this prospectus.

 

The selling stockholder and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholder
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholder has advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by the selling stockholder. If we are notified by the
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholder uses this prospectus
for any sale of the shares of common stock, it will be subject to the prospectus
delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholder.

